El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La petición presentada en este caso concluye suplicando se dicte una orden disponiendo se restablezca a los peticio-narios en la posesión de cierta finca y para que se absten-gan los demandados de realizar en lo futuro actos de ocu-pación contra la voluntad de los peticionarios (tresspass).
Después de'haber los peticionarios introducido su prueba los demandados presentaron una moción de sobreseimiento (non suit) por el fundamento de que los hechos establecidos no justificarían una sentencia en favor de los peticionarios con arreglo a la ley de 1913 autorizando la restauración de la posesión de bienes inmuebles mediante injunction. Enton-ces el abogado dé los peticionarios expresó la creencia de *307que esta corte, interpretando la ley de 1913, había sostenido el derecho a obtener nn injunction por una mera perturba-ción del derecho de posesión sin que concurriese violento despojo.
En vista de esta manifestación la corte declaró sin lugar la moción de non-suit pro forma en la inteligencia de que si los peticionarios dentro del término de cinco días no pre-sentaban la aludida sentencia de esta corte,-se declararía con lugar la moción. La prueba del demandado fué entonces presentada sujeta a la misma reserva. No habiéndose en-contrado la susodicha decisión ni por el abogado ni por la corte, se dictó sentencia nunc pro tune declarando sin lugar la demanda por falta de prueba suficiente para sostener la petición con arreglo a la ley de 1913.
Insiste el apelante en-que la corte erró—
“Primero, al estimar que no procede un injunction para amparar al poseedor en su posesión y evitar que continúe siendo perturbado;
“Segundo, al estimar que un injunction con este fin sólo puede solicitarse bajo la ley número 43 de 1913;
“Tercero, al estimar que el remedio fué pedido bajo la ley nú-mero 43 de 1913;
“Cuarto, al no adoptar, a falta de procedimiento especial deter-minado en la ley para amparar al poseedor perturbado, cualquier procedimiento adecuado, incluso el de “injunction,” de acuerdo con los artículos 448 del Código Civil y 36 del Código de Enjuiciamiento Civil;
“Quinto, al conceder una moción de non suit por falta de pruebas, dándose al propio tiempo por probados los hechos esenciales de la demanda. ’ ’
El argumento del apelado más bien que someter da por sentado que ante esta corte el apelante está constreñido a la teoría bajo la que se presentó y se resolvió el caso en la corte inferior. Los apelantes, por otro lado, descansan más en los hechos alegados en la petición que en los que resul-taron de la prueba en el juicio, como se indica en la falsa premisa planteada bajo el quinto motivo de error, supra.
*308Es cierto que la regia por la que se exige que para que las cuestiones planteadas puedan aprovechar en apelación han de levantarse en la corte inferior, no carece ni por mucho de excepción. Por ejemplo:
“Si se declarase con lugar una excepción previa a una demanda por el fundamento de que la misma no expone hechos suficientes para constituir una causa de acción, o una moción de desestimiento (dismiss) por el mismo fundamentó al comienzo del juicio, que viene a ser la misma cosa, la sentencia deberá revocarse en apelación si, admitidos todos los hechos alegados, se expone una causa de acción cualquiera que ella sea, ya se le haya o no llamado específicamente la atención a la corte inferior. Y cuando se dieta sentencia por sobreseimiento (non suit) contra el demandante o cuando se desestima la demanda al terminar el demandante con.su prueba, toda cuestión que pueda justamente levantarse por aparecer de autos puede alegarse en ape-lación, no siendo de aplicación la regla de que una parte no puede cambiar su teoría de la acción ejercitada en grado de apelación.”
En este caso, sin embargo, la corte de distrito no resol-vió nada sobre la suficiencia de los hechos expuestos en la petición, ora bajo la ley de 1913 o de cualquiera otra ley. Concediendo, sin que lo resolvamos, que los hechos alegados por los peticionarios pudieran considerarse como determi-nantes de una causa de acción independientemente de la ley de 1913 y que la corte erró al considerar la prueba pura-mente desde el punto de vista de la ley últimamente men-cionada, sin embargo, dada la altura a que se halla el caso la única cuestión planteada es la de si los hechos estable-cidos por los peticionarios en el acto del juicio, y no los que se alegan en la petición, son o no suficientes a justificar la expedición de un auto de injunction desde algún punto de vista, y, por tanto, si ha lugar a que se revoque la senten-cia recurrida.
Los únicos-hechos que han sido sometidos a nuestra con-sideración están contenidos en una convenida exposición que adopta y sigue las conclusiones de hecho (findings) a que llegó la corte inferior. Quizás la plena narrativa de la prue-*309ba Rubiera podido ponernos en condiciones para suplemen-tar estas conclnsiones (findings), pero no podemos atenernos a la petición para ampliar la convenida exposición, ni pode-mos estar conformes con los apelantes de que la corte senten-ciadora aceptó los becbos esenciales alegados.
La conclnsión alcanzada por la prneba de los peticiona-rios es la de qne “el demandado ba becbo incursiones en las fincas objeto de este pleito, diferentes veces” y que “no puede negarse que los peticionarios ban sido molestados y qui-zás perjudicados con estas incursiones.” Aun concediendo que pudiéramos, dadas las circunstancias de este caso, consi-derar la prueba de la defensa, la única circunstancia adicio-nal que así salió a luz es la de que estas incursiones fue-ron becbas por el demandado creyéndose ser dueño.
Se ba dicbo que “una persona que entra en terreno ajeno sin permiso para sacar su extraviado caballo y que rompe un tallo de yerba al entrar comete un allanamiento de propie-dad ajena (tresspass);” pero tal intromisión no autorizada, una o dos veces repetida, aim cuando esté acompañada de alguna pequeña perturbación y daños nominales al dueño del terreno puede apenas decirse que justifica el que se recu-rra al remedio extraordinario de injunction.
“Todo poseedor tiene derecho a ser respetado en su posesión y, si fuere inquietado en ella, deberá ser amparado o restituido en dicha posesión por los medios que las leyes de procedimiento establecen. ’ ’ Art. 448 del Código Civil.
Este precepto del estatuto y la historia de los interdictos mediante los cuales bajo el anterior procedimiento se apli-caron los principios que lo informan bastarían en este país para sancionar de no acelerar, la moderna tendencia a am-pliar más bien que restringir la clase de casos en que inter-vendrán las cortes de equidad para impedir la realización de una amenaza de allanamiento de propiedad ajena (tresspass),
Pero en este caso ni siquiera aparece que se amenace con *310ulteriores repeticiones de meros actos de intromisión (naked trespass) ya cometidos. Las distintas incursiones objeto de la petición ban podido realizarse dentro de un período de dos o tres días consecutivos, o a boras distintas durante el mismo día, con el propósito de medir la finca, o meramente para inspeccionar algún mojón o monumento. En realidad de verdad, si tuviésemos la libertad de poder inferir alguna cosa, tal conclusión sería casi tan plausible como cualquiera otra que pudiera sacarse de las conclusiones de beebo. No se ba becbo insinuación alguna de una multiplicidad de plei-tos en lo futuro, ni de ningún daño irreparable. La sola circunstancia de que el demandado se cree a sí mismo ser dueño de la finca que poseen los peticionarios no es incompatible con la teoría de que cualesquiera que bayan sido los propósitos que baya él tenido al entrar en la finca en dife-rentes ocasiones se ban cumplido. Los apelantes no nos ban citado ningún caso, ni lo conocemos nosotros, que llegue a sostener que puede expedirse un injunction para asegurar al dueño de una finca contra la posibilidad, por remota que sea, de que se realice en lo futuro algún allanamiento de propie-dad {trespass).
Puede ser que con muy pocas circunstancias adicionales hubiera bastado para producir un diferente resultado en este caso, pero la vaga alusión de la corte sentenciadora a los actos cometidos por el demandado, y las consiguientes mo-lestias y la concebible contingencia de que se baya causado algún daño no revela ningún fundamento sólido sobre el cual pueda basarse una revocación.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Aldrey.